1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   HAYDAR AL KHAFAJI,                                Case No.: 19cv2413-MMA (LL)
12                                   Petitioner,
                                                       ORDER GRANTING APPLICATION
13   v.                                                TO PROCEED IN FORMA PAUPERIS
14   CRAIG KOENIG, Warden, et al.,
                                                       [Doc. No. 2]
15                                Respondents.
16
17         Petitioner, a state prisoner proceeding pro se, has submitted a Petition for a Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma
19   pauperis. (ECF Nos. 1-2.) Petitioner has $1.18 on account at the California correctional
20   institution in which he is presently confined (ECF No. 2 at 7) and cannot afford the $5.00
21   filing fee. Thus, the Court GRANTS Petitioner’s application to proceed in forma pauperis
22   and allows Petitioner to prosecute the above-referenced action without being required to
23   prepay fees or costs and without being required to post security. The Clerk of the Court
24   shall file the Petition for Writ of Habeas Corpus without prepayment of the filing fee.
25         IT IS SO ORDERED.
26   Dated: December 17, 2019
27                                              Hon. Michael M. Anello
                                                United States District Judge
28

                                                   1
                                                                                19cv2413-MMA (LL)
